FAIRCHILD, Senior Circuit Judge,
dissenting.
Considering the ICC decisions apart from the amendment enacted January 14, 1983,1 think the ICC could and should have avoided the frustration of congressional intent produced in these cases by the ICC’s 90-day regulation. Congress had guaranteed at the minimum a four-month “window” within which a feeder application to purchase could be filed and take precedence over an abandonment application. By requiring a notice of intent 90 days before an application to purchase, the ICC reduced the guaranteed “window” to one month unless it also treated the notice of intent as the commencement of a feeder purchase proceeding which would take precedence over an abandonment application for the next 90 days and a reasonable short period thereafter within which an application could be filed. In my opinion, the ICC had no authority to adopt the 90-day regulation unless it gave it the effect just suggested.1
In the amendment enacted January 14, 1983 Congress, itself, dealt with the problem arising from “any required preliminary filing.” Congress, however, limited the retroactivity of this solution. Only one of the limitations concerns us here: the solution is inapplicable if the line “has been removed from the system’s diagram map before the date of enactment of this act.”
Perhaps the majority is correct in holding that the Bloomington line was actually, and should be treated as, removed from the system diagram map before that date because the abandonment was formally final (although it seems arguable that for this purpose it should be deemed not to have been removed from the map because physical destruction had been prohibited by this court’s stay order). In any event, the Cisco line was still on the map. I think it is an *408unwarranted frustration of congressional intent to hold that although the Cisco line was still on the map, it really had been removed because its remaining on the map was the result of a different proceeding.

. The opinion of the court refers to the 90-day regulation as an “interpretation of the statute.” I am at a loss to know how it can be so classified.